Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (JP2012171479 A).
Regarding claim 1, Miyasaka teaches a pneumatic tire including a tread portion having an annular shape and extending in a tire circumferential direction, a pair of sidewall portions disposed on both sides of the tread portions, and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction, the pneumatic tire comprising: a center main groove (1) extending in the tire circumferential direction and a shoulder main groove (2) extending in the tire circumferential direction on the outside of the center main groove, formed in the tread portion; a land portion (4) defined between the center main groove and the shoulder main groove; a plurality of lug grooves (6) disposed in the land portion, extending inward in a tire lateral direction from the shoulder main groove, and terminating without communicating with the center main groove, wherein a side of the land portion defined by the center main groove is uninterrupted by lug grooves; a bent portion (6B) bending from a terminating end of each of the plurality of lug grooves incline form the shoulder main groove toward a second side in the tire circumferential direction opposite the one side; and a raised bottom portion (the chamfered portion, 6m, reads on the raised bottom portion since the chamfered portion causes the lug grooves to steadily change in depth as depicted in figure 2c ) included in the bent portion, creating a level difference with respect to each lug groove of the plurality of lug grooves and being shallower than each lug groove of the plurality of lug grooves. 
In regards to the claim limitation to include a bent portion length in an extending direction of the bent portion being shorter than a lug groove length in an extending direction of the lug grooves, Miyasaka discloses the sub-groove as a whole is not restricted to V. It can also be T shaped (pg. 3 paragraph 2). A T shape has a bent portion that is shorter than a lug groove length in an extending direction.  Further, the bent portion and the extending lug groove can have limited relationship: either the extending lug groove is the same size as the bent portion, shorter than the bent portion or longer than the bent portion. MPEP 2144.05 state limited number of options leads to an obvious to try rationale which MPEP 2144.05 states is prima facie evidence of obviousness. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a bent portion being shorter than lug groove length given the limited number of options. 
As for the asymmetric tread pattern limitation, which is asymmetric across a tire equator, Miyasaka teaches an asymmetric pattern in figure 2.  
Regarding claim 2, Miyasaka discloses the chamfered position is 2.4 mm (table 1 third column) and the groove depth is 8 mm (table 1, third column). This yields a value of .30 which falls into Applicant’s range of .10 Dr < Dx < 0.70Dr. 
Regarding claim 6, Miyasaka teaches the first inclined groove portion 6a is inclined at an angle of 30-80° and the second inclined portion 6b is 0-45° (pg.2 paragraph 7), which falls into Applicant’s claimed range of 25-75°. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the specified range in order to disperse the frequency of the air column. 

Claims 3-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (JP2012171479 A) and in view of Shinya (JP 2015-071373A). 
Regarding claims 3-5, 7-9 and 11, Miyasaka discloses the central grooves may be zigzag (pg.3 paragraph 2) but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. Shinya teaches narrow grooves intermittently extending in the tire circumferential direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Miyasaka with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Shinya, teaches middle vertical grooves 13 extending along a circumferential groove to suppress noise and achieve wear resistance and riding comfort [0049-0052]. Shinya further suggests .10 x Dc <Ds < 0.5 x Dc. Shinya teaches groove depths d1 and d2 of the shoulder main groove 3 and the center main groove 4 are desirably between 5-10 mm [0031] and the groove depth d5 of the vertical groove 13 ranges between 1.0 mm-2.0 mm [0052].  For example: d2 = 6 mm and d5 = 1.0 mm, the depth of the vertical groove 13 is approximately 0.17 X depth of the center main groove, which falls within the claimed range. The claimed relationship of 0.1 x d2 ≤ d1 ≤ 0.4 x d2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Shinya teaches L1 = (0.4-0.6) W3 and L3 = (0.10-0.25) W3 wherein W3 corresponds to the claimed d2 [FIG. 3, [0043, 0048]). For Example: When L1 = (0.5)W3 and L3 = (0.2)W3, then the “claimed d1” =  0.3 (W3) which is 0.3 x “the claimed d2”, which falls within the claimed range. Therefore, the claimed relationship of 0.10 x Dc ≤ Ds ≤ 0.5 x Dc would still have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the purpose of suppressing noise and achieving wear resistance and riding comfort. 
Regarding claims 10 and 12, Miyasaka teaches the first inclined groove portion 6a is inclined at an angle of 30-80° and the second inclined portion 6b is 0-45°(pg.2 paragraph 7), which falls into Applicant’s claimed range of 25-75°. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the specified range in order to disperse the frequency of the air column. 

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (JP2012171479 A) and in view of Miyazaki (US 2008/0092999).
Miyasaka discloses the central grooves may be zigzag (pg.3 paragraph 2) but is silent to a plurality of narrow grooves intermittently extending in the tire circumferential direction without communicating with the bent portion are formed in the land portion, and the plurality of narrow grooves are substantially parallel with the center main groove having the zigzag shape. Miyazaki teaches narrow grooves intermittently extending in the tire circumferential direction. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Miyasaka with a plurality of narrow grooves being formed in the land portion, the narrow grooves extending discontinuously in the tire circumferential direction without communicating with the bent portions; and the narrow grooves being arranged substantially parallel with the center main groove having the zigzag shape since analogous art, Miyazaki, depicts oblong holes 3 extending along circumferential grooves to achieve wear resistance. It is noted Miyazaki proves the oblong holes between two circumferentially adjacent one-end opening lateral grooves 7.
 Miyazaki further suggests 0.10 x Dc ≤ Ds ≤ 0.50 x Dc.  Miyazaki discloses Dd/Dg which is the depth of the depression 3 (narrow groove) with respect to the main groove 6 is between 0.20 and 0.70 and more preferably 0.3 and 0.6 which significantly overlaps with the claimed range [0031 and FIG. 3] and official notice is taken that it is well-known/conventional in the tire art to provide circumferential grooves of a tire tread having a same depth.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a range of 0.10 x Dc ≤ Ds ≤ 0.50 x Dc in order to achieve wear resistance. 

Claims 5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (JP2012171479 A) in view of Miyazaki (US 2008/0092999) and Hayashi (US 2013/0167997). 
Regarding claims 5, 9 and 11, the claimed relationship of 0.1 x d2 ≤ d1 ≤ 0.4 x d2 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Miyazaki teaches a distance G in the tire width direction preferably ranges between 3 and 15 mm and more preferably between 4 and 13 mm [0034 and FIG. 1] and analogous art, Hayashi, teaches a pneumatic tire having a tread portion divided into five land portions that are ribs and discloses the middle rib width W2b is 27.5 mm (page 5) which evidences typical rib widths formed by the shoulder main grooves and the center main grooves and the combination of these teachings render the claimed relationship obvious.  For example: when G= 10 mm and the rib width is 27.5 mm, distance G (corresponds to d1) = 0.36 x typical axial width of the land portion of a tire tread (corresponds to d2) which falls within the claimed range.
Regarding claims 10 and 12, Miyasaka teaches the first inclined groove portion 6a is inclined at an angle of 30-80° and the second inclined portion 6b is 0-45°, which falls into Applicant’s claimed range of 25-75°. MPEP 2144.05 states overlapping range is a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the specified range in order to disperse the frequency of the air column. 
Response to Arguments
Applicant’s arguments in regards to the 112(b) rejections are persuasive and has been withdrawn. 
Examiner disagrees with Applicant’s arguments in response to Miyasaka teaching point symmetry instead of asymmetry. Examiner has attached NPL, Point Reflections, which states a point reflection is a 180 degree rotation. Further, Examiner has annotated the figure 2 below to depict that when the tire equator is divided across the tread by horizontal lines, the parts of the tread that intersect the horizontal lines are not symmetric across the tire equator. 

    PNG
    media_image1.png
    478
    666
    media_image1.png
    Greyscale

Modified Figure 2
Applicant further argues Miyasaka fails to teach or suggest “a bent portion length in an extending direction of the bent portion being shorter than a lug groove length in an extending direction of the lug grooves.” Examiner disagrees. Miyasaka suggests the lug groove can also be a T-shape. As displayed, a T shape has a bent portion shorter than the lug groove in an extending direction. 
Further, the bent portion and the extending lug groove can have limited relationship: either the extending lug groove is the same size as the bent portion, shorter than the bent portion or longer than the bent portion. MPEP 2144.05 state limited number of options leads to an obvious to try rationale which MPEP 2144.05 states is prima facie evidence of obviousness.
Applicant also argues that it would not be obvious to combine Shinya and Miyazaki with Miyasaka and how the arts are utilized. Both Shinya and Miyazaki teach narrow grooves intermittently extending in the tire circumferential direction and suggest the range .10 x Dc <Ds < 0.5 x Dc (see rejection above).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The narrow grooves being places in areas where the bent grooves do not intersect would naturally arise through the combination of Miyasaka and Shinya or Miyasaka and Miyazaki since (1) Miyasaka teaches bent grooves and (2) Shinya/Miyazaki teach closed narrow groves intermittently extending in the tire circumferential direction. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/             Examiner, Art Unit 1754                                                                                                                                                                                           

/TIMOTHY KENNEDY/             Primary Examiner, Art Unit 1743